Citation Nr: 0508958	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from June 9, 1982, to July 
7, 1982.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The veteran testified before the undersigned at a March 2004 
hearing at the Board's office in Washington, DC.  A 
transcript of the hearing is of record.  

The Board remanded the case in October 2004 for further 
development.  In a separate decision, the Board has vacated 
the October 2004 remand.  


REMAND

In January 2005, the veteran submitted VA Forms 21-4142, 
authorizing the RO to obtain private medical records that he 
believes are supportive of his claim.  The record does not 
reflect that the RO has undertaken any development to obtain 
the identified private medical records.  In the opinion of 
the Board, such records must be obtained in connection with 
his application to reopen the claim for entitlement to 
service connection for a psychiatric disorder.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:  

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.  

2.  Then, the RO should undertake any 
other indicated development and 
adjudicate the veteran's claim to reopen 
on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

No action is required of the veteran until he is otherwise 
notified by VA but he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


